EXHIBIT 10.1

August 13, 2010

Irvine Sensors Corporation
3001 Red Hill Avenue
Costa Mesa, CA 92626
Attn: John J. Stuart, Jr.
Fax No.: (714) 444-8773

Gentlemen:

Reference is made to (i) that certain Subscription Agreement (the “Subscription
Agreement”) dated as of December 29, 2006 by and between Irvine Sensors
Corporation, a Delaware corporation (the “Company”), and Longview Fund, L.P.
(“Longview”) and Alpha Capital Anstalt (“Alpha”); (ii) that certain Term Loan
and Security Agreement dated as of December 29, 2006 by and between the Company
and Longview and Alpha (the “Term Loan Agreement”); (iii) that certain Secured
Promissory Note dated as of July 19, 2007 issued by the Company to Longview (the
“Secured Promissory Note”); (iv) that certain Loan Agreement dated as of
July 19, 2007 by and between the Company and Longview (the “Loan Agreement”);
(v) those certain Class A Warrants dated as of December 29, 2006 issued by the
Company to Longview and Alpha (collectively, the “Class A Warrants”); (vi) that
certain Class B Warrant dated as of August 15, 2007 issued by the Company to
Longview (the “Class B Warrant”); (vii) that certain Subscription Agreement
(Series A-1 — Debt Exchange) dated as of April 14, 2008 by and between the
Company and Longview (the “A-1 Debt Exchange Agreement”); (viii) that certain
Certificate of Designations of Rights, Preferences, Privileges and Limitations
of Series A-1 10% Cumulative Convertible Preferred Stock of the Company as filed
with the Delaware Secretary of State on April 14, 2008 (the “A-1 Certificate”);
(ix) that certain Subscription Agreement (Series A-2 — Debt Exchange) dated as
of March 18, 2009 by and between the Company and Longview (the “A-2 Debt
Exchange Agreement”); (x) that certain Certificate of Designations of Rights,
Preferences, Privileges and Limitations of Series A-2 10% Cumulative Convertible
Preferred Stock of the Company as filed with the Delaware Secretary of State on
March 24, 2009 (the “A-2 Certificate”); and (xi) and that certain Contingent
Secured Promissory Notes (Buyout) dated as of November 28, 2007 (the “Contingent
Note”).

Each of the undersigned, to the extent applicable, hereby (i) consents to the
delisting of the Company’s Common Stock from the Nasdaq Capital Market (the
“NCM”) and the Company’s failure to maintain the listing or quotation of its
Common Stock on the American Stock Exchange, NCM, Nasdaq Global Market, Nasdaq
Global Select Market, or New York Stock Exchange; (ii) agrees that such
delisting and failure do not constitute a breach, default, event of default,
cross-default or other acceleration event, or a “Change in Control” under the
Subscription Agreement, Term Loan Agreement, Secured Promissory Note, Loan
Agreement, Class A Warrants, Class B Warrant, A-1 Debt Exchange Agreement, A-1
Certificate, A-2 Debt Exchange Agreement, A-2 Certificate, Contingent Note or
any other agreements or instruments between the Company and Longview or Alpha;
and (iii) waives, to the extent applicable, any remedies with respect to such
delisting and failure.

This waiver shall remain valid only if (i) the Company’s Common Stock becomes
quoted on the OTC Bulletin Board within thirty (30) days after being delisted
from the NCM; (ii) the Company elects to allow its Common Stock to be delisted
from the NCM in lieu of consummating the reverse stock split approved by its
stockholders at the Annual Meeting of Stockholders on July 28, 2010; and
(iii) the delisting of the Company’s Common Stock from the NCM and the Company’s
failure to maintain the listing or quotation of its Common Stock on the American
Stock Exchange, NCM, Nasdaq Global Market, Nasdaq Global Select Market, or New
York Stock Exchange does not constitute a material breach, reset or the
triggering of any rights, default, event of default, cross-default or other
acceleration event under any material loan, security agreement, subscription
agreement, securities purchase agreement, Certificate of Incorporation,
Certificate of Designations or any other material agreement to which the Company
or its securities are subject (other than an agreement with Longview or Alpha).

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------



 



Sincerely,

LONGVIEW FUND, LP

     
By:
/s/ S. Michael Rudolph  
 
   
 
Name: S. Michael Rudolph
Title: CFO – Viking Asset Management, LLC  



    ALPHA CAPITAL ANSTALT  

     
By:
/s/ Konrad Ackermann      
 
 
Name: Konrad Ackermann
Title: Director     cc: Dorsey & Whitney LLP
38 Technology Drive, Suite 100
Irvine, CA 92618
Attn: Ellen Bancroft, Esq.
Fax No.: (949) 932-3601  

 

5